JUDGMENT

This cause was considered on the record from the United States District Court and on the briefs of the parties. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed for the reasons stated in the district court’s memorandum opinion.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.